DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for film #5 in the examples (PET substrate, 77.8 micron thick aluminum oxide film, with asymmetrical prisms with a pitch of 25 microns, and base angle of 14°/76°), does not reasonably provide enablement for any decorative member comprising a substrate and decorative layer as claimed.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. 
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue." These factors include, but are not limited to: (A) The breadth of the claims; (B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (E) The level of predictability in the art; (F) The amount of direction provided by the inventor; (G) The existence of working examples; and (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).
Here, (A) the breadth of the claims is extremely broad since the invention is to any two layer object. (B) the nature of the invention is to decorative films. (C) the state of the prior art is that it is known how to form structural color in a decorative film and how to given a film with dichroic properties. (D) The level of one of ordinary skill in the art would be a person with knowledge of decorative and optical films and how interference and surface structure may create different decorative effects. (E) the level of predictability in terms of determining δ1m, δ1b, δ2, an absolute value of a value obtained by dividing a slope of an angular luminance graph according to the central viewing angle by angular luminescence, and the angular luminances of light having a wavelength with a range of 380 to 780 nm emitted from the respective unit area are the same would be considered extremely low considering the properties are rare to unique to the application, there are undefined variables and variables with no limits, and it is not clear how different properties or materials, thickness of layers, interaction between layers, structure of a layer, surface of an article, or any other property of an article would effect these variables. Further, the properties are poorly described as to how they are measured where eyesight is considered an objective measure, and there is no description in what the result is in achieving these variables. (F) There is almost no direction provided by inventor in how to achieve these claimed properties. The instant Specification sets forth the properties and then describes films which form structural color and dichroic colors, but no relationship is described between these films and the claimed properties. (G) There are four working examples which provide some structure and materials to form the film. However, these examples seem incomplete and do not provide enough information to make a film with the stated results. For example, Film #3 does not state the material which the film is made of. Film #4 does not provide a thickness of the aluminum oxide film. Film #5 appears to provide the most comprehensive information so is considered enabling. Film #6 appears to have a three dimensional shape but only provides base angles in one direction. (H) The quantity of experimentation would be vast as the claims provide no structure beyond a two layer article so that there is no way to determine what properties the two layers should possess to achieve the claimed properties. Because there is very little guidance in the instant Specification as to what is being achieved by having the claimed properties or how to achieve the claimed properties, the examples are incomplete and to very specific films with very specific surface structures, and these properties are not recognized in any found prior art, the instant Specification is not considered to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1-6, it is not clear what the detector is, how it functions, or how it would be used to measure the claimed properties. Still further, it is not clear how eyesight may be utilized as a detector given eyesight and interpretation of eyesight is extremely variable between individuals. 
Further, dφ is not defined in the claims or the instant Specification and it is not clear what the variable could be. 
Regarding claims 4 and 6, it is not clear how slope of an angular luminance graph is defined or how it is measured. 
Regarding claims 9 and 10, it is not clear how pattern is defined whether the pattern is projections in the surface of the layer or if the pattern is an image on the layer. It is further not clear what pitch is describing. 
Regarding claim 11, given the surface of the decorative layer is not claimed as having a difference in height or any structure on the surface, it is not clear how the difference is oriented or measured. 
The remaining claims are rejected from depending on claim 1.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-8, 12-13, and 15-18 is/are rejected under 35 U.S.C. 102((a)(1)/(a)(2)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Marietti et al. (US Pub. 203/0031842 A1).
Regarding claims 1-8 and 12-13, Marietti discloses an article with a patterned appearance provided by a visually observable contrast between one more generally transparent thin film coatings which is formed by having different thicknesses on the coatings (abstract and [0010]) where the article comprises a reflection layer coated substrate which is then coated with a thin film (light absorption layer) ([0034] and [0036]). Marietti discloses the article has a visually observable patterned appearance provided by visible color contrast between coating thin film layers where the pattern may be any pattern ([0019]-[0027]) and where several different portions of differing thickness are contemplated ([0032]). 
Marietti does not disclose any of δ1m, δ1b, δ2, an absolute value of a value obtained by dividing a slope of an angular luminance graph according to the central viewing angle by angular luminescence, and the angular luminances of light having a wavelength with a range of 380 to 780 nm emitted from the respective unit area are the same. However, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). Here, as discussed above, Marietti discloses the same structure as the claimed invention of a substrate, reflection layer, and light absorption layer where the light absorption coatings should have one or more different thickness ([0032], [0034]-[0036], and Figs. 4 and 5). Thus, it would have expected for the article in Marietti to have the claimed δ1m, δ1b, δ2, an absolute value of a value obtained by dividing a slope of an angular luminance graph according to the central viewing angle by angular luminescence values, and the angular luminances of light having a wavelength with a range of 380 to 780 nm emitted from the respective unit area are the same. 
In the alternative, to the extent these values are not considered inherently disclosed in Marietti, Marietti discloses that any pattern and color combination is possible for  an article by varying the thickness of the coating layers ([0019], [0027], and [0032]). It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to choose a coating pattern in Marietti which results in the claimed properties as an aesthetic design choice for the article. 
Regarding claims 15 and 16, Marietti does not disclose the refractive index or extinction coefficient for the coating layers. However, given Marietti discloses the same materials as disclosed in the instant Specification for the light absorption layer, these properties would be expected. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). Here, Marietti discloses the coatings being metals, metal oxides, metal nitrides or combinations ([0036]) which are the same materials disclosed in the instant Specification (instant Specification, page 74, lines 6-25) so the claimed refractive index and extinction coefficient would be expected in the coatings in Marietti.
Regarding claims 17-18, the term “the decorative member is a decorative film, or a case for a mobile device or an electronic product” describes a manner of operating the claimed article since the claim only states an intended use or what the article does and does not impose any limiting structure on the claimed invention. "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) and see MPEP 2114 II. Further, the article in Marietti is considered a decorative film ([0007], [0017] and [0019]).
Claim(s) 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marietti.
Regarding claims 9 and 10, Marietti does not disclose a pitch to the pattern. However, Marietti discloses that any pattern and color combination is possible for  an article by varying the thickness of the coating layers where there may be several regions with different thickness regions ([0019], [0027], and [0032]). It would have been obvious to one of ordinary skill in the art at effective filing date of the invention for the pattern in Marietti to have any desired design including a design which is in one or two dimensions and where regions of different thickness are separated by less than 1 mm.
Claim(s) 1-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bee (US Pub. 2019/0098946 A1) in view of Kim (US Pub. 2015/0212244 A1).
Regarding claims 1-8, 12 and 13, Bee discloses an optical element that imparts structural color to a component or article (abstract) where texture imparted to articles results in textured surfaces which can alter the type of iridescence imparted to the article by combination of the textured surface and the optical element to have a visible color shift which is limited to a narrow range of hues ([0008]) including two hues (dichroic) ([0011], [0018], and [0041]). The optical layers can include multiple layers which are each independently selected from metals (reflection material) and metal oxide, nitrides, and oxynitrides (light absorption layer) ([0063]). The optical element is on a textured article (substrate) ([0008], [0027], and [0066]) and has two different thickness (Figs. 2A and 2B).
Bee does not specifically disclose the optical element comprising a reflection layer and light absorption layer specifically. 
Kim discloses a metal structure body comprising a substrate, metal layer (reflection layer), and color adjustment layer (light absorption layer) where the structure body can implement various colors (abstract).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for the optical element in Bee to include a metal layer which is considered equivalent to the claimed reflection layer and a color adjusting layer which is considered equivalent to the claimed light absorption layer as taught in Kim as structure which may be manipulated to display various colors (Kim, abstract and Bee, [0006] and [0027] which discloses wanting an optical element which will impart structural color).  
Bee in view of Kim does not disclose any of δ1m, δ1b, δ2, an absolute value of a value obtained by dividing a slope of an angular luminance graph according to the central viewing angle by angular luminescence, and the angular luminances of light having a wavelength with a range of 380 to 780 nm emitted from the respective unit area are the same. However, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). Here, as discussed above, Bee in view of Kim discloses the same structure as the claimed invention of a substrate, reflection layer, and light absorption layer where the optical element is textured (Kim, abstract, and Bee, [0006]-[0008]). Thus, it would have expected for the article in Bee in view of Kim to have the claimed δ1m, δ1b, δ2, an absolute value of a value obtained by dividing a slope of an angular luminance graph according to the central viewing angle by angular luminescence values, and the angular luminances of light having a wavelength with a range of 380 to 780 nm emitted from the respective unit area are the same.
In the alternative, to the extent these values are not considered inherently disclosed in Bee in view of Kim, Bee discloses that any desired structural color including hue, lightness, and iridescence may be imparted to an article by varying the layers of the optical element and the textured surface (Bee, [0006]-[0008], [0010], and [0072]-[0073]). It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to choose an optical element arrangement and texture in Bee in view of Kim which results in the claimed properties as an aesthetic design choice for the article in Bee. 
Regarding claims 9-11, Bee discloses the texture having profile features with dimensions which include length, width, height, and diameter that are about 1 micron to 500 microns (which is considered to overlap the claimed height difference) ([0077]-[0078]) and spatial arrangement where spacing is 1 to 100 microns ([0081]). Bee discloses grating which is considered a one dimensional pattern ([0092]) and shapes that vary in length and width as well as conical features which is considered to disclose a two dimensional pattern ([0077]-[0078] and [0085]-[0087]).
Regarding claim 14, Bee discloses the article displaying two different hues depending on viewing angle (dichroism) where to perceive a difference the ΔE*ab will be greater than 1 ([0008], [0041], and [0051]).
Regarding claims 15 and 16, Bee does not disclose the refractive index or extinction coefficient for the reflection layer or light absorption layer. 
Kim discloses the metal (reflection) layer should have a refractive index of more than 0 to 3 and an extinction coefficient of 0.2 to 2.5 ([0038]-[0039]).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for the refractive index and extinction coefficient of the reflection layer in Bee in view of Kim to have the refractive index and extinction coefficient taught in Kim to enable various colors to be implemented (Kim, [0040]-[0041]).
Regarding claims 17 and 18, the term “the decorative member is a decorative film, or a case for a mobile device or an electronic product” describes a manner of operating the claimed article since the claim only states an intended use or what the article does and does not impose any limiting structure on the claimed invention. "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) and see MPEP 2114 II. Further, the article in Bee is considered an aesthetic/decorative film ([0006]-[0007]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2005/0175815 A1 discloses an optically variable element comprising a thin film and at least one spacer layer that produces color shifts by means of interference (abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY ROSENBERG JOHNSON whose telephone number is (571)270-5772. The examiner can normally be reached Monday to Friday, 8 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NANCY R JOHNSON/Primary Examiner, Art Unit 1783